Mr. Justice Wole
delivered the opinion of the court.
In this case an information was filed against the accused before the District Court of Guayama for the crime of manslaughter. On the 12th of December, 1908, a trial was had before -a jury who convicted the accused of the crime charged, with mitigating circumstances. The court in view of the verdict of the jury sentenced him to one year of imprisonment and payment of costs. From that judgment he took an appeal to this court, but no statement of the case, bill of exceptions, nor brief has been presented here on his behalf, and it not *189appearing in the record that any fundamental error has been committed, the judgment of the trial court must be affirmed.

Affirmed.

Acting Chief Justice Hernández and Justices Figueras and MacLeary concurred.